IN THE SUPREME COURT OF THE STATE OF DELAWARE

    WAYLEN HUNT, JR.,1                         §
                                               §
          Petitioner Below,                    §   No. 208, 2021
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    AMELIA CLARK,                              §   File No. CN15-04988
                                               §   Petition No. 21-09067
          Respondent Below,                    §
          Appellee.                            §
                                               §   In the interest of:
                                               §   Zachary Clark

                               Submitted: November 5, 2021
                               Decided:   November 16, 2021

                                        ORDER

         The Court issued a briefing schedule in this appeal on September 2, 2021; the

appellant’s opening brief was due October 5, 2021. On October 11, 2021, the Senior

Court Clerk sent a brief delinquency letter to the appellant. On October 21, 2021,

the Senior Court Clerk issued a notice, sent by certified mail, directing the appellant

to show cause why his appeal should not be dismissed for his failure to file an

opening brief and appendix. On November 1, 2021, the Court received the certified

mail receipt indicating that the notice to show cause had been delivered on October

25, 2021. A timely response to the notice to show cause was due on or before



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
November 4, 2021. The appellant has not responded to the notice to show cause,

nor has he filed an opening brief. Dismissal of the appeal is therefore deemed to be

unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                           Chief Justice




                                         2